SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) June2, 2010 OVERHILL FARMS, INC. (Exact name of registrant as specified in its charter) Nevada 001-16699 75-2590292 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2727 East Vernon Avenue, Vernon, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (323) 582-9977 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders The Company held its 2010 annual meeting of stockholders on June 2, 2010.There were 15,823,271 shares of common stock outstanding and entitled to vote at the meeting.Each holder of record of the Company’s common stock on the record date was entitled to cast one vote per share on each proposal. Five nominees were presented for election and elected to the Company’s board of directors at the meeting.The results of the vote for the election of directors were as follows: Nominee For Withheld James Rudis Harold Estes Geoffrey A. Gerard Alexander Auerbach Alexander Rodetis, Jr. The holders of common stock were also asked to consider and vote upon a proposal to ratify the selection of Ernst & Young LLP as the Company’s independent registered public accountants to audit the Company’s financial statements for the Company’s fiscal year 2010.The results of the vote were as follows, and consequently the selection was ratified: For Against Withheld Ernst & Young LLP SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:June 4, 2010 OVERHILL FARMS, INC. By: /s/ Tracy E. Quinn Tracy E. Quinn, Interim Chief Financial Officer
